Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
This action is in response to papers filed 03/03/2021 in which claims 19-20 were canceled; and claims 1 and 21 were amended. All the amendments have been thoroughly reviewed and entered. Claims 1-18 and 21-22 are under examination.

Withdrawn Rejections
The rejection of claims 1, 4-10, 12, 13, 15, 16, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Palmer et al (6 April 2006; US 2006/0073212 A1) in view of Hoover et al (3 November 2016; US 2016/0317577 A1), Madan (“Check your salt.” Published on 27 November 2017. Retrieved online on 16 November 2020), and Alimi (21 July 2005; WO 2005/065383 A2), and as evidenced by The Meadow (“Minerals in Himalayan Pink Salt: Spectral Analysis.” Retrieved online on 16 November 2020), is withdrawn, in view of Applicant’s amendments to claim 1 and for the reason discussed under Reason for Allowance.

The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Palmer et al (6 April 2006; US 2006/0073212 A1) in view of Hoover et al (3 November 2016; US 2016/0317577 A1), Madan (“Check your salt.” Published on 27 November 2017. Retrieved online on 16 November 2020), and Alimi (21 July 2005; WO 2005/065383 A2), and as evidenced by The Meadow (“Minerals in Himalayan Pink Salt: Spectral Analysis.” Retrieved online on 16 November 2020), as applied to claim 1 above, and further in view of Pohl et al (Blood, 14 August 2014, 124(7): 999-1009), is withdrawn, in view of Applicant’s amendments to claim 1 and for the reason discussed under Reason For Allowance.
The rejection of claims 11, 14, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Palmer et al (6 April 2006; US 2006/0073212 A1) in view of Hoover et al (3 November 2016; US 2016/0317577 A1), Madan (“Check your salt.” Published on 27 November 2017. Retrieved online on 16 November 2020), and Alimi (21 July 2005; WO 2005/065383 A2), and as evidenced by The Meadow (“Minerals in 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Hilton on 05/29/2021. 
The following examiner’s amendment hereunder is based upon the set of claims filed 03/03/2021.
The application has been amended as follows:
Please amend claim 1 as follows:
1.  A method for treating a pulmonary infection in a subject, comprising: 
administering to [[a]] the subject a composition comprising: 
	0.9% saline solution; and 
	75 ppm hypochlorite, 
wherein the saline solution comprises a salt, the salt comprising: 
	aluminum in an amount of about 103 ppm to about 126 ppm, 
	bromine in an amount of about 50 ppm to about 62 ppm, 

	iron in an amount of about 74 ppm to about 90 ppm, 
	magnesium in an amount of about 1750 ppm to about 2138 ppm, 
	phosphorus in an amount of about 4.6 ppm to about 5.6 ppm, 
	potassium in an amount of about 1555 ppm to about 1901 ppm, and 
	strontium in an amount of about 29 ppm to about 35 ppm; and, 
wherein the composition is administered in an amount sufficient to treat the pulmonary infection in the subject.

Please amend claim 2 as follows:
2.  The method of Claim 1, further comprising administering an antibiotic agent, an anti-inflammatory agent, a bronchodilator, a mucolytic agent, or oxygen therapy to the subject.

Please amend claim 3 as follows:
3.  The method of Claim 1, further comprising administering ivacaftor, lumacaftor, tezacaftor, or analogues, derivatives, or combinations thereof to the subject.

Please amend claim 21 as follows:
21.  A method for treating a pulmonary infection in a subject, comprising: 
administering to [[a]] the subject an electrolyzed saline solution, the electrolyzed saline comprising a reactive oxygen species and a salt present in an amount of about 0.01% to about 1%, the salt comprising: 

	bromine in an amount of about 50 ppm to about 62 ppm, -3-Application No.: 16/126,193 Filing Date:September 10, 2018 
	calcium in an amount of about 1891 ppm to about 2311 ppm, 
	iron in an amount of about 74 ppm to about 90 ppm, 
	magnesium in an amount of about 1750 ppm to about 2138 ppm, 				phosphorus in an amount of about 4.6 ppm to about 5.6 ppm, 
	potassium in an amount of about 1555 ppm to about 1901 ppm, 				and strontium in an amount of about 29 ppm to about 35 ppm; and; 
wherein the composition is administered in an amount sufficient to treat the pulmonary infection in the subject.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
 	A method for treating a pulmonary infection in a subject, comprising: 
administering to the subject a composition comprising: 
	a saline solution; and 
	a reactive oxygen species such as hypochlorite, 
wherein the saline solution comprises a salt, the salt comprising: 
	aluminum in an amount of about 103 ppm to about 126 ppm, 
	bromine in an amount of about 50 ppm to about 62 ppm, 
	calcium in an amount of about 1891 ppm to about 2311 ppm, 
	iron in an amount of about 74 ppm to about 90 ppm, 
	magnesium in an amount of about 1750 ppm to about 2138 ppm, 
	phosphorus in an amount of about 4.6 ppm to about 5.6 ppm, 
	potassium in an amount of about 1555 ppm to about 1901 ppm, and 
	strontium in an amount of about 29 ppm to about 35 ppm; and, 
wherein the composition is administered in an amount sufficient to treat the pulmonary infection in the subject.


 Palmer teaches a method for treating respiratory disorder such as cystic fibrosis comprising administering to a subject a composition comprising an electrolyzed saline solution containing 0.9% saline solution and about 55 ppm to about 80 ppm of at least one chlorine species such as hypochlorite, and the composition is administered in an amount effective to treat the respiratory disorder (abstract; [0012], [0013], [0073], [0076], [0085], [0086], [0097], [0110]; claims 7, 8 and 48-55).
 Hoover teaches an electrolyzed saline solution comprising hypochlorite and salts such as aluminum, calcium, iron, magnesium and potassium, wherein the salts can be in unrefined form (abstract; [0009], [0013], [0032], [0040], [0041], [0058]-[0061] and [0083]-[0086]).	However, neither Palmer nor Hoover teach or suggest the saline solution containing a salt comprising aluminum in an amount of about 103 ppm to about 126 ppm, bromine in an amount of about 50 ppm to about 62 ppm, calcium in an amount of about 1891 ppm to about 2311 ppm, iron in an amount of about 74 ppm to about 90 ppm, magnesium in an amount of about 1750 ppm to about 2138 ppm, phosphorus in an amount of about 4.6 ppm to about 5.6 ppm, potassium in an amount of about 1555 ppm to about 1901 ppm, and strontium in an amount of about 29 ppm to about 35 ppm, as specifically claimed. 
Upon further search and consideration, the prior art as whole does not teach or suggest a salt containing aluminum in an amount of about 103 ppm to about 126 ppm, bromine in an amount of about 50 ppm to about 62 ppm, calcium in an amount of about 
No other outstanding issue is remaining.
As a result, 1-18 and 21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-18 and 21-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DOAN T PHAN/Primary Examiner, Art Unit 1613